EXHIBIT 10.9(gg)

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT is made by and between PEDIATRIC SERVICES OF AMERICA, INC.
(“PSA” or “Company”), a Delaware corporation, and DANIEL J. KOHL (“EMPLOYEE”),
and individual residing in the State of Georgia.

 

WHEREAS, EMPLOYEE and PSA previously entered into that certain Employment
Agreement dated as of December 1, 2004, (the “Employment Agreement”); and

 

WHEREAS, EMPLOYEE and PSA desire to further amend certain terms and provisions
of the Employment Agreement;

 

NOW, THEREFORE, it is agreed that:

 

  1. Section 3.6 of the Employment Agreement is amended by deleting the
paragraph and replacing it with the following:

 

3.6 Car Allowance. PSA shall pay EMPLOYEE $600.00 per month for a car allowance
and shall pay reasonable and appropriate maintenance, insurance, operating
expenses and taxes related thereto.

 

  2. Except as specifically amended herein, the Employment Agreement shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day, month and year first set forth below each parties’ signature.

 

DANIEL J. KOHL       PEDIATRIC SERVICES OF AMERICA, INC. /s/    Daniel J.
Kohl               BY:   /s/    Robert P. Pinkas        

 

DATE:    7/29/05

     

        Authorized Signature

 

NAME:   Robert P. Pinkas, Chairman of Compensation

  Committee of the Board of Directors

 

DATE:    7/29/05